Citation Nr: 0908286	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for incomplete 
fusion of the posterior neural arch of the lumbar spine at 
S1, transitional vertebra, currently evaluated at a 
noncompensable rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1998 
to September 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned at a November 
2008 video hearing at the Board.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for incomplete fusion of the 
posterior neural arch of the lumbar spine at S1, transitional 
vertebra, currently evaluated as noncompensable.  In a 
September 2002 rating decision, the RO relied on a July 2002 
QTC medical services examination in assigning the Veteran a 
noncompensable rating.  The RO again reviewed the issue in a 
March 2004 rating decision which based the continued 
noncompensable evaluation on the previously mentioned QTC 
medical services examination and a privately administered MRI 
report.  The Veteran subsequently received a VA spine 
examination in August 2004 which was considered in the 
readjudication in the October 2004 supplemental statement of 
the case (SSOC); which provided for a continued 
noncompensable evaluation.  However, at the November 2008 
Board hearing, the Veteran asserted that his condition has 
increased in severity since the August 2004 VA examination.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the current 
degree of severity of his incomplete 
fusion of the posterior neural arch of 
the lumbar spine at S1, transitional 
vertebra.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
rationale for all opinions expressed 
must be provided.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought. 
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




